PER CURIAM.
This appeal is from a directed verdict sustaining the validity of a will. There was evidence that the attesting witnesses signed it before the testatrix did. It is of course preferable as well as usual for the testatrix to sign first but, though there are cases on both sides of the question, we think the validity of a will should not depend upon who signs it first; provided, of course, all sign at substantially the same time and in each other’s presence, which they did here. The requirement of the statute is only that “all wills and testaments shall be in writing and signed by the testator, or by some other person in his presence and by his express directions, and shall be attested and subscribed in the presence of the said testator by at least two credible witnesses * * D.C.Code (1940) § 19 — 103, 31 Stat. 1433, ch. 854, § 1626. This was done. We agree with the Court of Appeals of Maryland in declining to hold that a will is invalid “merely because the testator signed after the witnesses, in the same transaction, where the will in all respects complied with the express provisions of the statute.” Sellers v. Hayden, 154 Md. 117, 140 A. 56, 58, 57 A.L.R. 828. We find no basis for appellants’ contention that there was evidence of undue influence.
Affirmed.